                Case 18-11801-JTD              Doc 1612         Filed 07/30/19         Page 1 of 8



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 7

J & M SALES INC., et al.                                      Case No. 18-11801 (JTD)
                                                              (Jointly Administered)
                           Debtors. 1


           AMENDED 2 NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                    HEARING ON AUGUST 1, 2019, AT 9:30 A.M.

                 THIS HEARING WILL BE HELD IN COURTROOM NO. 6.


    CONTINUED MATTERS:

    1.   Motion of Phillip White for Relief from the Automatic Stay Pursuant to 11 U.S. C. §
         362(d) [Filed 02/19/2019] (Docket No. 1321)

         Related Documents:                        None

         Response Deadline:                        March 4, 2019 at 4:00 p.m. Eastern Time

         Responses Received:                       None

         Status:                                   This matter is being continued to the August 15,
                                                   2019 omnibus hearing date, with an extended
                                                   objection deadline of August 8, 2019 for the Trustee
                                                   only.

    2.   Application for Compensation and Reimbursement of Expenses (Fifth Monthly and
         Final) of Fox Rothschild LLP as Counsel to the Official Committee of Unsecured
         Creditors for the Monthly Period from January 1, 2019 through February 13, 2019 and
         for the period (Final) from August 16, 2018 to February 13, 2019 Filed by Official
         Committee of Unsecured Creditors of J & M Sales Inc. [Filed: 03/15/2019] (Docket
         No. 1350)

         Related Documents:                        None

1
         The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
         are: J & M Sales Inc. (4697); National Stores, Inc. (4874); J&M Sales of Texas, LLC (5979); FP Stores, Inc.
         (6795); Southern Island Stores, LLC (8099); Southern Island Retail Stores LLC (4237); Caribbean Island
         Stores, LLC (9301); Pazzo FNB Corp. (9870); Fallas Stores Holdings, Inc. (6052); and Pazzo Management
         LLC (1924).
2
         Amended items are indicated in bold. Please note that the Courtroom location has been updated.
          Case 18-11801-JTD           Doc 1612    Filed 07/30/19    Page 2 of 8




     Response Deadline:                 April 8, 2019 at 4:00 p.m. Eastern Time; Extended
                                        to July 25, 2019 at 4:00 p.m. Eastern Time for the
                                        Trustee.

     Responses Received:
                                (a)     Limited Objection and Reservation of Rights of 99
                                        Cents Only Stores, LLC, Brixmor Operating
                                        Partnership LP, Federal Realty Investment Trust,
                                        PGI Management, PGIM Real Estate, Primestor
                                        Development, Inc., Valley Plaza, LLC Watt
                                        Companies, Weitzman, and Wind Chime Properties,
                                        L.P. to Certain Final Fee Applications
                                        [Filed: 04/8/2019] (Docket No. 1388)

                                (b)     Omnibus Limited Objection and Reservation of
                                        Rights of Chapter 7 Trustee to Chapter 11
                                        Professional Final Fee Applications [Filed:
                                        07/24/2019] (Docket No. 1606)

     Status:                            This matter is being continued to the August 15,
                                        2019 omnibus hearing date.

3.   Application for Compensation and Reimbursement of Expenses (Sixth Monthly,
     Second Interim and Final Application) of Cooley LLP, Lead Counsel for the Official
     Committee of Unsecured Creditors for the (I) Monthly Period January 1, 2019 through
     February 4, 2019; (II) Interim Period of November 1, 2018 through February 4, 2019;
     and (III) for the period (Final) August 16, 2018 to February 4, 2019 Filed by Official
     Committee of Unsecured Creditors of J & M Sales Inc. [Filed: 03/15/2019] (Docket
     No. 1351)

     Related Documents:
                                (a)    Supplement to the Combined Sixth Monthly, Second
                                       Interim and Final Application of Cooley LLP, Lead
                                       Counsel to the Official Committee of Unsecured
                                       Creditors of J & M Sales, Inc., et al., for
                                       Compensation and Reimbursement of Expenses for
                                       the (I) Monthly Period of January 1, 2019 through
                                       February 4, 2019; (II) Interim Period of November
                                       1, 2018 through February 4, 2019; and (III) Final
                                       Period of August 16, 2018 through February 4, 2019
                                       [Filed: 06/13/2019] (Docket No. 1531)

     Response Deadline:                 April 8, 2019 at 4:00 p.m. Eastern Time; Extended
                                        to July 25, 2019 at 4:00 p.m. Eastern Time for the
                                        Trustee.


                                              2
          Case 18-11801-JTD           Doc 1612     Filed 07/30/19   Page 3 of 8



     Responses Received:
                                (b)     Limited Objection and Reservation of Rights of 99
                                        Cents Only Stores, LLC, Brixmor Operating
                                        Partnership LP, Federal Realty Investment Trust,
                                        PGI Management, PGIM Real Estate, Primestor
                                        Development, Inc., Valley Plaza, LLC Watt
                                        Companies, Weitzman, and Wind Chime Properties,
                                        L.P. to Certain Final Fee Applications
                                        [Filed: 04/8/2019] (Docket No. 1388) - see binder
                                        tab 8(a)

                                (c)     Omnibus Limited Objection and Reservation of
                                        Rights of Chapter 7 Trustee to Chapter 11
                                        Professional Final Fee Applications [Filed:
                                        07/24/2019] (Docket No. 1606) - see binder tab 8(b)

     Status:                            This matter is being continued to the August 15,
                                        2019 omnibus hearing date.

4.   Application for Compensation and Reimbursement of Expenses of Province, Inc.
     (Combined Sixth Monthly and Final) as Financial Advisor to the Official Committee
     of Unsecured Creditors for the (I) Monthly Period from January 1, 2019 through
     February 3, 2019 and (ii) for the period (Final) from August 16, 2018 to February 3,
     2019 Filed by Official Committee of Unsecured Creditors of J & M Sales Inc. [Filed:
     03/15/2019] (Docket No. 1354)

     Related Documents:                 None

     Response Deadline:                 April 8, 2019 at 4:00 p.m. Eastern Time; Extended
                                        to July 25, 2019 at 4:00 p.m. Eastern Time for the
                                        Trustee.

     Responses Received:
                                (a)     Limited Objection and Reservation of Rights of 99
                                        Cents Only Stores, LLC, Brixmor Operating
                                        Partnership LP, Federal Realty Investment Trust,
                                        PGI Management, PGIM Real Estate, Primestor
                                        Development, Inc., Valley Plaza, LLC Watt
                                        Companies, Weitzman, and Wind Chime Properties,
                                        L.P. to Certain Final Fee Applications
                                        [Filed: 04/8/2019] (Docket No. 1388) - see binder
                                        tab 8(a)

                                (b)     Omnibus Limited Objection and Reservation of
                                        Rights of Chapter 7 Trustee to Chapter 11
                                        Professional Final Fee Applications [Filed:
                                        07/24/2019] (Docket No. 1606) - see binder tab 8(b)

                                               3
          Case 18-11801-JTD         Doc 1612     Filed 07/30/19   Page 4 of 8




     Status:                          This matter is being continued to the August 15,
                                      2019 omnibus hearing date.

5.   Final Application for Compensation and for Reimbursement of Expenses for the
     period August 6, 2018 to March 5, 2019 Filed by Katten Muchin Rosenman LLP
     [Filed: 03/18/2019] (Docket No. 1361)

     Related Documents:               None

     Response Deadline:               April 8, 2019 at 4:00 p.m. Eastern Time; Extended
                                      to July 25, 2019 at 4:00 p.m. Eastern Time for the
                                      Trustee.

     Responses Received:
                              (a)     Limited Objection and Reservation of Rights of 99
                                      Cents Only Stores, LLC, Brixmor Operating
                                      Partnership LP, Federal Realty Investment Trust,
                                      PGI Management, PGIM Real Estate, Primestor
                                      Development, Inc., Valley Plaza, LLC Watt
                                      Companies, Weitzman, and Wind Chime Properties,
                                      L.P. to Certain Final Fee Applications
                                      [Filed: 04/8/2019] (Docket No. 1388) - see binder
                                      tab 8(a)

                              (b)     Omnibus Limited Objection and Reservation of
                                      Rights of Chapter 7 Trustee to Chapter 11
                                      Professional Final Fee Applications [Filed:
                                      07/24/2019] (Docket No. 1606) - see binder tab 8(b)

     Status:                          This matter is being continued to the August 15,
                                      2019 omnibus hearing date.

6.   Final Application for Compensation and for Reimbursement of Expenses for the
     period August 6, 2018 to February 4, 2019 Filed by Pachulski Stang Ziehl & Jones
     LLP [Filed: 03/18/2019] (Docket No. 1362)

     Related Documents:               None

     Response Deadline:               April 8, 2019 at 4:00 p.m. Eastern Time; Extended
                                      to July 25, 2019 at 4:00 p.m. Eastern Time for the
                                      Trustee.

     Responses Received:
                              (a)     Limited Objection and Reservation of Rights of 99
                                      Cents Only Stores, LLC, Brixmor Operating
                                      Partnership LP, Federal Realty Investment Trust,

                                             4
          Case 18-11801-JTD           Doc 1612     Filed 07/30/19    Page 5 of 8



                                        PGI Management, PGIM Real Estate, Primestor
                                        Development, Inc., Valley Plaza, LLC Watt
                                        Companies, Weitzman, and Wind Chime Properties,
                                        L.P. to Certain Final Fee Applications
                                        [Filed: 04/8/2019] (Docket No. 1388) - see binder
                                        tab 8(a)

                               (b)      Omnibus Limited Objection and Reservation of
                                        Rights of Chapter 7 Trustee to Chapter 11
                                        Professional Final Fee Applications [Filed:
                                        07/24/2019] (Docket No. 1606) - see binder tab 8(b)

     Status:                            This matter is being continued to the August 15,
                                        2019 omnibus hearing date.

7.   Motion of Global USA, Inc. for Order Allowing Administrative Expense Claim
     Pursuant to 11 U.S.C. Section 503(b)(9) and Directing Immediate Payment Thereof
     Tunc [Filed: 05/31/2019] (Docket No. 1503)

     Related Documents:
                                (a)     Notice of Motion regarding Motion of Global USA,
                                        Inc. for Order Allowing Administrative Expense
                                        Claim Pursuant to 11 U.S.C. Section 503(b)(9) and
                                        Directing Immediate Payment Thereof [Filed:
                                        06/05/2019] (Docket No. 1525)

     Response Deadline:                 June 24, 2019 at 4:00 p.m. Eastern Time

     Responses Received:                None

     Status:                            This matter is being continued to the August 15,
                                        2019 omnibus hearing date, with an extended
                                        objection deadline of August 8, 2019 for the Trustee
                                        only.

8.   Heuridasie Chinn’s Motion for Relief from the Automatic Stay, Nunc Pro Tunc [Filed:
     07/02/2019] (Docket No. 1551)

     Related Documents:                 None

     Response Deadline:                 July 19, 2019 at 4:00 p.m. Eastern Time

     Responses Received:                None

     Status:                            This matter is being continued to the August 15,
                                        2019 omnibus hearing date, with an extended
                                        objection deadline of August 8, 2019 for the Trustee
                                        only.
                                               5
           Case 18-11801-JTD      Doc 1612      Filed 07/30/19    Page 6 of 8




9.    Motion of Maria Coronado Davila for Relief from the Automatic Stay Pursuant to
      Section 362(d) of the Bankruptcy Code and/or Discharge Injunction [Filed:
      07/08/2019] (Docket No. 1568)

      Related Documents:             None

      Response Deadline:             July 25, 2019 at 4:00 p.m. Eastern Time

      Responses Received:            None

      Status:                        This matter is being continued to the August 15,
                                     2019 omnibus hearing date, with an extended
                                     objection deadline of August 8, 2019 for the Trustee
                                     only.

10.   Motion of Juanita Moreno for Relief from the Automatic Stay Pursuant to Section
      362(d) of the Bankruptcy Code and/or Discharge Injunction [Filed: 07/08/2019]
      (Docket No. 1570)

      Related Documents:             None

      Response Deadline:             July 25, 2019 at 4:00 p.m. Eastern Time

      Responses Received:            None

      Status:                        This matter is being continued to the August 15,
                                     2019 omnibus hearing date, with an extended
                                     objection deadline of August 8, 2019 for the Trustee
                                     only.

11.   Retail Process Engineering, LLC’s Motion for Order Granting Relief from the
      Automatic Stay [Filed: 07/17/2019] (Docket No. 1583)

      Related Documents:             None

      Response Deadline:             July 25, 2019 at 4:00 p.m. Eastern Time

      Responses Received:            None

      Status:                        This matter is being continued to the August 15,
                                     2019 omnibus hearing date, with an extended
                                     objection deadline of August 8, 2019 for the Trustee
                                     only.




                                            6
           Case 18-11801-JTD          Doc 1612     Filed 07/30/19    Page 7 of 8



UNCONTESTED MATTERS WITH CERTIFICATE OF NO OBJECTION (C.N.O.):

12.   Stipulation Between Chapter 7 Trustee and Wells Fargo Bank [Filed: 07/15/2019]
      (Docket No. 1581)

      Related Documents:
                                (a)     Certificate of No Objection Regarding Docket No.
                                        1581 [Filed 07/29/2019] (Docket No.1608)

                                (b)     Proposed Order

      Response Deadline:                July 25, 2019 at 4:00 p.m. Eastern Time

      Responses Received:               None

      Status:                           A Certificate of No Objection has been filed. No
                                        hearing is necessary.

MATTERS GOING FORWARD:

13.   Motion of Michael Fallas for Order Allowing Payment of Defense Costs Under
      Director's and Officer's Liability Insurance Policy [Filed: 07/07/2019] (Docket No.
      1549)

      Related Documents:                None

      Response Deadline:                July 16, 2019 at 4:00 p.m. Eastern Time

      Responses Received:
                                (a)     Objection of Chapter 7 Trustee to Motion of
                                        Michael Fallas for Order Allowing Payment of
                                        Defense Costs Under Directors and Officers
                                        Liability Insurance Policy [Filed: 07/16/2019]
                                        (Docket No. 1582)

                                (b)     Joinder of Gordon Brothers Finance Company to
                                        Objection of Chapter 7 Trustee to Motion of
                                        Michael Fallas for Order Allowing Payment of
                                        Defense Costs Under Directors and Officers
                                        Liability Insurance Policy [Filed: 07/17/2019]
                                        (Docket No. 1585)

                                (c)     Reply of Michael Fallas in Support of his Motion for
                                        Order Allowing Payment of Defense Costs Under
                                        Director’s and Officer’s Liability Insurance Policy
                                        [Filed: 07/29/2019] (Docket No. 1609)


                                               7
           Case 18-11801-JTD   Doc 1612    Filed 07/30/19        Page 8 of 8



      Status:                    This matter is going forward.


Dated: July 30, 2019                       BENESCH, FRIEDLANDER, COPLAN
       Wilmington, Delaware                  & ARONOFF LLP

                                                  /s/ Kevin M. Capuzzi
                                           Jennifer R. Hoover (No. 5111)
                                           Kevin M. Capuzzi (No. 5462)
                                           222 Delaware Avenue, Suite 801
                                           Wilmington, Delaware 19801
                                           Telephone: (302) 442-7010
                                           Facsimile: (302) 442-7012
                                           jhoover@beneschlaw.com
                                           kcapuzzi@beneschlaw.com

                                           Counsel for George L. Miller, Chapter 7
                                           Trustee




                                       8
